DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 13 September 2021.
Claims 1 – 20 are pending.
The claims, as amended below, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Mencher (Reg. No. 56,822) on 16 December 2021.
Title is amended in accordance with MPEP 606.01.
The application has been amended as follows: 
Title
STORAGE DEVICE CONFIGURABLE MAPPING GRANULARITY SYSTEM WHERE DATA IS WRITTEN WITHOUT PERFORMING READ-MODIFY-WRITE OPERATIONS

Claims
1. (Currently Amended)  A storage device, comprising: 
a storage subsystem; 
a logical/physical storage location mapping database that is configured to map Logical Allocation Addresses (LAAs) to Physical Allocation Addresses (PAAs) that identify physical locations in the storage subsystem; 
and a storage controller that is coupled to the storage subsystem and the logical/physical storage location mapping database, wherein the storage controller is configured to: 
receive, from a host engine, a first storage device mapping granularity configuration command that identifies a first number of Logical Block Addresses (LBAs) to associate with a first plurality of LAAs; 
associate each of the first plurality of LAAs with the first number of LBAs identified in the first storage device mapping granularity configuration command; 
identify first data that has been provided for writing to the storage subsystem and that includes a first data size that is equal to a first combined LBA size of the first number of LBAs; 
map, in the logical/physical storage location mapping database, a first PAA to a first LAA that is included in the first plurality of LAAs and that is associated with the first number of LBAs identified in the first storage device mapping granularity configuration command;
and write, without performing Read-Modify-Write (RMW) operations, the first data directly to a first physical location, in [[in]] the storage subsystem, that is identified by the first PAA that was mapped to the first LAA

2. (Currently Amended)  The system of claim 1, wherein the storage controller is configured to: 
receive, from the host engine, a second storage device mapping granularity configuration command that identifies a second number of LBAs to associate with a second plurality of LAAs, wherein the second number of LBAs is different than the first number of LBAs; 
associate each of the second plurality of LAAs with the second number of LBAs identified in the second storage device mapping granularity configuration command; 
identify second data that has been provided for writing to the storage subsystem and that includes a second data size that is equal to a second combined LBA size of the second number of LBAs;
map, in the logical/physical storage location mapping database, a second PAA to a second LAA that is included in the second plurality of LAAs and that is associated with the second number of LBAs identified in the second storage device mapping granularity configuration command;
and write, without performing RMW operations, the second data to a second physical location, in [[in]] the storage subsystem, that is identified by the second PAA that was mapped to the second LAA

7. (Currently Amended)  An Information Handling System (IHS), comprising: 
a processing system; 
and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a storage controller engine that is configured to: 
receive, from a host engine, a first storage device mapping granularity configuration command that identifies a first number of Logical Block Addresses (LBAs) to associate with a first plurality of Logical Allocation Addresses (LAAs); 
associate each of the first plurality of LAAs with the first number of LBAs identified in the first storage device mapping granularity configuration command; 
identify first data that has been provided for writing to a storage subsystem and that includes a first data size that is equal to a first combined LBA size of the first number of LBAs; 
map, in a logical/physical storage location mapping database, a first Physical Allocation Address (PAA), that [[that]] identifies a first physical location in the storage subsystem, to [[to]] a first LAA that is included in the first plurality of LAAs and wherein the first LAA 
and write, without performing Read-Modify-Write (RMW) operations, the first data directly to the first physical location, in [[in]] the storage subsystem, that [[that]] is identified by the first PAA that was mapped to the first LAA

8. (Currently Amended)  The IHS of claim 7, wherein the storage controller engine is configured to: 
receive, from the host engine, a second storage device mapping granularity configuration command that identifies a second number of LBAs to associate with a second plurality of LAAs, wherein the second number of LBAs is different than the first number of LBAs; 
associate each of the second plurality of LAAs with the second number of LBAs identified in the second storage device mapping granularity configuration command;
identify second data that has been provided for writing to the storage subsystem and that includes a second data size that is equal to a second combined LBA size of the second number of LBAs; 
and map, in the logical/physical storage location mapping database, a second PAA, that [[that]] identifies a second physical location in the storage subsystem, to [[to]] a second LAA that is included in the second plurality of LAAs and wherein the second LAA [[that]] is associated with the second number of LBAs identified in the second storage device mapping granularity configuration command;
and write, without performing RMW operations, the second data directly to [[a]] the second physical location, in [[in]] the storage subsystem, that is identified by the second PAA that was mapped to the second LAA

14. (Currently Amended)  A method for configuring a mapping granularity for a storage device, comprising: 
receiving, by a storage controller from a host engine, a first storage device mapping granularity configuration command that identifies a first number of Logical Block Addresses (LBAs) to associate with a first plurality of Logical Allocation Addresses (LAAs); 
associating, by the storage controller, each of the first plurality of LAAs with the first number of LBAs identified in the first storage device mapping granularity configuration command;
identifying, by the storage controller, first data that has been provided for writing to [[the]] a storage subsystem and that includes a first data size that is equal to a first combined LBA size of the first number of LBAs; 
mapping, by the storage controller in a logical/physical storage location mapping database, a first PAA to a first LAA that is included in the first plurality of LAAs and that is associated with the first number of LBAs identified in the first storage device mapping granularity configuration command;
and writing, by the storage controller without performing Read-Modify-Write (RMW) operations, the first data directly to a first physical location, in [[in]] the storage subsystem, that is identified by the first PAA that was mapped to the first LAA


receiving, by the storage controller from the host engine, a second storage device mapping granularity configuration command that identifies a second number of LBAs to associate with a second plurality of LAAs, wherein the second number of LBAs is different than the first number of LBAs; 
associating, by the storage controller, each of the second plurality of LAAs with the second number of LBAs identified in the second storage device mapping granularity configuration command;
identifying, by the storage controller, second data that has been provided for writing to the storage subsystem and that includes a second data size that is equal to a second combined LBA size of the second number of LBAs;
and mapping, by the storage controller in the logical/physical storage location mapping database, a second PAA to a second LAA that is included in the second plurality of LAAs and that is associated with the second number of LBAs identified in the second storage device mapping granularity configuration command;
and writing, by the storage controller without performing RMW operations, the second data directly to a second physical location, in [[in]] the storage subsystem, that is identified by the second PAA that was mapped to the second LAA

Reasons for Allowance

receive, from a host engine, a first storage device mapping granularity configuration command that identifies a first number of Logical Block Addresses (LBAs) to associate with a first plurality of LAAs; 
associate each of the first plurality of LAAs with the first number of LBAs identified in the first storage device mapping granularity configuration command; 
identify first data that has been provided for writing to the storage subsystem and that includes a first data size that is equal to a first combined LBA size of the first number of LBAs; 
map, in the logical/physical storage location mapping database, a first PAA to a first LAA that is included in the first plurality of LAAs and that is associated with the first number of LBAs identified in the first storage device mapping granularity configuration command;
and write, without performing Read-Modify-Write (RMW) operations, the first data directly to a first physical location, in the storage subsystem, that is identified by the first PAA that was mapped to the first LAA
As noted in Office Action mailed 23 June 2021, Trika in view of Lee teach mapping of LBAs to LAAs and write of data (with size equal to size of said LBAs) to first PAA mapped to first LAA of said LAAs.  However, Trika in view of Lee do not appear to explicitly teach said write (of data) is without performing read-modify-write (RMW) operations.  Marinescu (US see Marinescu Fig. 3, ¶[48-49]).  However, Marinescu does not appear to explicitly teach mapping of LBAs to LAAs and write of data (with size equal to said LBAs) to first PAA mapped to first LAA of said LAAs.  It is noted that Trika explicitly relies of read-modify-write operation to write data (see Trika ¶[22] write of LBA 42 in LBA40-43).  Since Trika relies on read-modify-write, it would also not make sense to combine Marinescu with Trika as modified and remove read-modify-write of Trika.  Therefore, prior art of record fail to teach said above subject matter of claim 1.
Claim 7 is the system claim corresponding to device claim 1 and is allowable for the same reasons as claim 1.
Claim 14 is the method claim corresponding to device claim 1 and is allowable for the same reasons as claim 1.
Claims, dependent upon independent claims 1, 7 or 14, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139